Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 07/05/2022.   The changes and remarks disclosed therein were considered.
	An amendment of an abstract.  Claims 1-21 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 07/05/2022 with respected to the rejection of Hara Tokumasa have been fully considered and are persuasive (see pages 4-5 of an amendment filed 07/05/22).  The rejection of Hara Tokumasa has been withdrawn.
Allowable Subject Matter
3.	Claims 1-21 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Hara Tokumasa , Tani Kunio and Tanabe Kenji taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a controller configured to control read and write of data; a first data latch group used for input and output of the data between the controller and the first memory; and at least one second data latch group in which stored data is maintained when the data is read from the first memory by the controller, wherein the controller is configured to store management information in the at least one second data latch group when or before executing a read process for the data from the first memory, the management information being in a second memory and used for read of the data” in a memory system as claimed in the independent claim 1.  Claims 2-10 are also allowed because of their dependency on claim 1; or
Per claim 11: there is no teaching, suggestion, or motivation for combination in the prior art to “a controller configured to control read of data from and write of the data in the first and second memories; - 83 - a first data latch group used for input and output of the data between the controller and the first memory; a second data latch group used for input and output of the data between the controller and the second memory; a third data latch group in which stored data is maintained when the data is read from the first memory by the controller; and a fourth data latch group in which stored data is maintained when the data is read from the second memory by the controller, wherein the controller is configured to store management information in the third and fourth data latch groups when or before executing a read process for the data from the first and second memories, the management information being in a third memory and used for read of the data” in a memory system as claimed in the independent claim 11.  Claim 12 is also allowed because of its dependency on claim 11; or
Per claim 13: there is no teaching, suggestion, or motivation for combination in the prior art to “a second semiconductor chip stuck to the first semiconductor chip and including a controller configured to control read and write of data and a RAM area capable of storing management information used for the read of the data when or before the read process for the data from the memory is executed” in a memory system as claimed in the independent claim 13; or
Per claim 14: there is no teaching, suggestion, or motivation for combination in the prior art to “the controls read of data from and write of the data in a first memory including a storage area, the first memory being a nonvolatile memory,- 84 - a first data latch group used for input and output of the data, and at least one second data latch group in which stored data is maintained when the data is read, wherein the memory controller is configured to store management information in the at least one second data latch group when or before executing a read process for the data from the first memory, the management information being in a second memory and used for the read of the data” in a memory controller as claimed in the independent claim 14.  Claims 15-19 are also allowed because of their dependency on claim 14; or
Per claim 20: there is no teaching, suggestion, or motivation for combination in the prior art to “a first data latch group used for input and output of the data between the memory controller and the first memory; a second data latch group used for input and output of the data between the memory controller and the second memory; a third data latch group in which first stored data is maintained when the data is read from the first memory; and a fourth data latch group in which second stored data is maintained when the data is read from the second memory, the memory controller controlling read of the data from and write of the data in the first memory and the second memory, wherein the memory controller is configured to store management information in the third and fourth data latch groups when or before executing a read process for the data from the first and second memories, the management information being in a third memory and used for read of the data“” in a memory controller as claimed in the independent claim 20.  Claim 21 is also allowed because of its dependency on claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.